DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 1, is objected to because of the following informalities:  Claim 1 misspells the term portion as “porting” in Line 7.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner cylinder” must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. And, any remaining claims are rejected based on their dependency to a rejected base claim.
Claim 1 discloses that the neck portion includes, “an inner cylinder”, in Line 9. However, it is unclear what element forms the inner cylinder. The neck portion is disclosed as being formed from element (68, see paragraph 26). Figure 2, clearly shows the neck portion but it is unclear if inner cylinder is formed as the outer surface of the neck portion or if it is formed as the inner opening (70). If the inner cylinder is formed as the outer surface of (68), it is unclear how this element forms a “cylinder” because it includes flaring portions (not labeled) that connect element (68) to body (62) and to rim (66). In other words, how does the outer surface of (68), which includes upper and lower flaring portions considered as being a cylinder. If the inner cylinder is formed as the inner opening (70), it is unclear how this element forms a “cylinder” because it includes grooves for engagement with projections (106). Is the inner cylinder a complete cylinder? In order to expedite prosecution, the examiner has interpreted the limitation of the inner cylinder as being one that may include flaring portions. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Liao (7039975).

In reference to claim 1, As Best Understood, Liao discloses a screwdriver comprising: 
a handle (see first annotated figure below) comprising:
a first end (see first annotated figure below);
a second end (see first annotated figure below for 1st and 2nd interpretations of the second end); 
an axis extending from the first end to the second end (see dotted line in first annotated figure below);
a body portion (20), the body portion including a plurality of openings (21) extending through the body portion in a direction parallel (see Figures 1 and 3) and angularly spaced apart about the axis at a first position (see second annotated figure below);
a neck portion (12) including an inner cylinder (14) having a diameter (i.e. inner diameter of 14) less than a diameter of the body portion (see figure below);
a shank (53) coupled to the handle, the shank including a first end (upper end of 53, as shown in Figure 1) and a second end (lower end of 53, as shown in Figure 1), the second end having a bore (54); and
a removable bit (23) selectively positionable in the bore of the shank (Figure 4) and within the body portion (Figure 1);
wherein the handle further comprises a rim (see first figure below for first and second interpretations) positioned proximate the second end such that the rim is positioned between the shank and the body portion (Figure 3), wherein the diameter of the inner cylinder (i.e. the inner diameter of 14) is less than a diameter of the rim (see figure below); and
wherein each of the openings is configured to support the removable bit such that the working end of the removable bit is positioned below the rim and “along” the inner cylinder of the neck portion (Figures 1-3). Note; the term “along” is defined according to www.dictionary.com as being; “beside”. Since, the removable bit (23) is “beside” the inner cylinder (14), as shown in Figure 3, it meets the definition above and thus the limitation of the claim. 

[AltContent: textbox (2nd interpretation of Second end)][AltContent: textbox (Rim under 2nd interpretation of the Second end)][AltContent: textbox (Rim under 1st  interpretation of the Second end)]
[AltContent: textbox (Diameter of body)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Diameter of inner cylinder)][AltContent: connector][AltContent: arrow][AltContent: textbox (Diameter of rim)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second end)][AltContent: textbox (First end)][AltContent: connector][AltContent: ][AltContent: arrow]
    PNG
    media_image1.png
    450
    921
    media_image1.png
    Greyscale

[AltContent: textbox (Handle)]
[AltContent: textbox (2nd interpretation of Diameter of rim)]
[AltContent: textbox (First position)][AltContent: ]
    PNG
    media_image2.png
    253
    203
    media_image2.png
    Greyscale

In reference to claim 2, Liao discloses further comprising a ratchet assembly (50) including a first end (upper end of 50, as shown in Figure 1) secured relative to the handle and a second end (lower end of 50, as shown in Figure 1) coupled to the first end of the shank such that the ratchet assembly is located along the axis between the rim and the shank (Figure 3). 

In reference to claim 3, Liao discloses that the handle further comprises a plurality of openings (21) extending in a direction parallel to the axis and angularly spaced apart about the axis at a second position, wherein the second position is separated (by the central ring) a distance along the axis from the first position (see figure below).
[AltContent: textbox (Distance being separated by the length of this central ring)]
[AltContent: ][AltContent: textbox (Second position)][AltContent: textbox (First position)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    253
    203
    media_image2.png
    Greyscale

In reference to claim 4, Liao discloses that the handle includes a bore (11) extending at least partially along the axis and defining an opening (15) proximate the second end (see figure below).

In reference to claim 5, Liao discloses further comprising a cap (24) positioned adjacent the first end of the handle and coupled (with element 30) to the inner cylinder (Figures 1 and 3). 

Claims 1, 4 and 5 are also rejected As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Chang (6443037).

In reference to claim 1, As Best Understood, Chang discloses a screwdriver comprising: 
a handle (1) comprising:
a first end (upper end in Figure 2);
a second end (lower end in Figure 2); 
an axis (see dotted line in figure below) extending from the first end to the second end (Figure 1);
a body portion (see figure below), the body portion including a plurality of openings (14) extending through the body portion in a direction parallel and angularly spaced apart about the axis at a first position (see Figure 3a);
a neck portion (see figure below) including an inner cylinder (that includes flaring portions thereon) having a diameter less than a diameter of the body portion (see figure below);
a shank (15) coupled to the handle, the shank including a first end (upper end of 15, as shown in Figure 2) and a second end (lower end of 15, as shown in Figure 2), the second end having a bore (151); and
a removable bit (4) selectively positionable in the bore of the shank (Figure 3a) and within the body portion (Figure 5);
wherein the handle further comprises a rim (see figure below) positioned proximate the second end such that the rim is positioned between the shank and the body portion (Figure 2), wherein the diameter of the inner cylinder is less than a diameter of the rim (see second figure below); and
wherein each of the openings is configured to support the removable bit such that the working end of the removable bit is positioned below the rim (note; the definition of the term “below” is defined according to www.dictionary.com as being; “in or toward a lower place” and because upper bit 4 and lower bit 4, as shown in the second figure below are “in” the entire rim it meets the definition above and thus the limitation of the claim or because upper bit 4 and lower bit 4 are located toward a lower place than at least an upper part of the rim it also meets the other definition above and thus the limitation of the claim) and along the inner cylinder of the neck portion (Figure 3a). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Flaring portions)][AltContent: textbox (Diameter of inner cylinder)][AltContent: connector][AltContent: connector][AltContent: textbox (Diameter of body)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Body portion)][AltContent: ][AltContent: textbox (Neck portion)][AltContent: ]
    PNG
    media_image3.png
    375
    533
    media_image3.png
    Greyscale




[AltContent: textbox (Rim)][AltContent: textbox (Upper Rim part)][AltContent: arrow][AltContent: connector][AltContent: textbox (Diameter of rim)][AltContent: connector][AltContent: textbox (Diameter of inner cylinder)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    496
    465
    media_image4.png
    Greyscale

In reference to claim 4, Chang discloses that the handle includes a bore (formed as the bore within 141) extending at least partially along the axis and defining an opening (141) proximate the second end (Figure 2).

In reference to claim 5, Chang discloses further comprising a cap (12) positioned adjacent the first end of the handle and coupled (with element 22 or with elements 22 and 3) to the inner cylinder (Figure 3a). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chi (7305908) discloses a screwdriver having first and second bit holding body portions (at 32 and 33, respectively) each including a plurality of openings (321, 331) extending completely through each body portion in a direction parallel, angularly spaced apart about the axis at a first position and separated by a distance from each other (Figure 1) for holding various bits (61 and 62, Figures 1-3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723